Motion granted, unless defendant, within ten days from service upon it of copy of this order, withdraw its demurrer and serve an answer, which it is hereby permitted to do, without costs, and unless with the answer it shall serve a stipulation that the case may be tried at the May Albany Trial Term without further notice, unless otherwise directed by the justice presiding at said term. In case said demurrer be withdrawn and answer served, together with the stipulation above mentioned, motion is denied. All concurred, except Kellogg, J., dissenting. Order to be settled by Chester, J.